79 So.3d 950 (2012)
Edward C. HODGE, Oliver W. Cowart, et al., Appellants,
v.
Scott W. CICHON, Andrew C. Grant, et al., Appellees.
No. 5D11-819.
District Court of Appeal of Florida, Fifth District.
February 24, 2012.
Terence J. Kann of Terence J. Kann, P.A., Gainesville, for Appellants, Edward C. Hodge, Oliver W. Cowart and Merrill M. Henry.
Michael R. D'Lugo and Richard E. Ramsey, of Wicker, Smith, O'Hara, McCoy & Ford, P.A., Orlando, for Appellees, Scott W. Cichon, Andrew C. Grant, J. Lester Kaney and Cobb & Cole, P.A.
JACOBUS, J.
Appellants, the plaintiffs below, appeal the lower court's orders awarding attorney's fees and costs to Appellees, the defendants below, pursuant to section 768.79, Florida Statutes. The attorney's fees award was based on the lower court's order entering final summary judgment in favor of Appellees. We have since reversed the final summary judgment and remanded for further proceedings. See Hodge v. Cichon, 78 So.3d 719 (Fla. 5th DCA 2012). Under these circumstances, we must also reverse the fee award entered in Appellees' favor. See Hickman v. Barclay's Int'l Realty, Inc., 12 So.3d 327 (Fla. 4th DCA 2009) (reversing order granting attorney's fees pursuant to section 768.79 where appellate court reversed trial court's order granting final summary judgment in favor of appellees); City of Hollywood v. Witt, 939 So.2d 315, 319 (Fla. 4th DCA 2006) ("[W]here an award of attorney's fees is dependent upon the judgment obtained, the reversal of the underlying judgment necessitates the reversal of the fee award.").
REVERSED.
EVANDER and COHEN, JJ., concur.